Citation Nr: 0114201	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder to include degenerative disc disease.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from May 1986 to March 1992.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a lumbosacral spine 
disorder to include degenerative disc disease and denied the 
claim.  The veteran has represented herself throughout the 
instant appeal.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for a lumbosacral spine disorder to include 
degenerative disc disease secondary to her service-connected 
left knee injury residuals.  Initially, the Board observes 
that the RO denied the veteran's claim of entitlement to 
service connection for a lumbosacral spine disorder upon its 
determination that the veteran had not submitted a 
well-grounded claim.  The statutes governing the adjudication 
of claims for Department of Veterans Affairs (VA) benefits 
have recently been amended so as to remove the requirement of 
the submission of a well-grounded claim.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate her claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The veteran's claim for service connection has 
not been considered under the amended statutes.  Therefore, 
the claim must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

An April 2000 written statement from Robert J. Joseph, M.D., 
conveys that the veteran suffered from intractable low back 
pain "secondary in large part" to her bilateral knee 
degenerative condition.  He further reported that as a result 
of the knee pain, she walked funny which exacerbated her back 
pain.  In a July 2000 written statement, Dr. Joseph reported 
that: the veteran injured her low back lifting a patient; her 
knees occasionally gave out; and the giving way of the 
veteran's knees was related to her lifting injury.  Clinical 
documentation from Dr. Joseph has not been incorporated into 
the record.  In reviewing a similar factual scenario, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of 
her lumbosacral spine disorder.  The Court has held that the 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of her lumbosacral spine 
disorder including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Robert J. Joseph, M.D., 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
in order to determine the nature and 
etiology of the veteran's lumbosacral 
spine disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion for 
the record concerning the following 
questions: (1)  is it at least as likely 
as not that her service connected 
disabilities caused her current 
lumbosacral spine disorder; (2) if no 
direct causal relationship is found, is 
it at least as likely as not that her low 
back condition has become more severe as 
a result of service connected disability.  
The reasoning for the opinions expressed 
should be fully set forth.  The claims 
file must be made available to the 
examiner for review.  The examination 
report should reflect that such a review 
was conducted.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a lumbosacral spine 
disorder to include degenerative disc 
disease with express consideration of the 
applicability of 38 C.F.R. § 3.310(a) 
(2000) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) 
concerning secondary service connection 
via aggravation.  

If the claim is denied, the appellant should be provided with 
a supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

